DETAILED ACTION
Background
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on December 16, 2021.  This action is made final.
Claims 1-4, 7-9, 13, 15, and 18-20 are amended.  Claims 1-20 are pending for examination.  Claims 1, 4, and 15 are independent claims.

Claim Objections
Regarding Claim 1, Applicant’s Amendment corrects the previous objection.  The previous objection is withdrawn.

Claim Rejections - 35 USC § 101
Regarding Claims 1-3, Applicant’s Amendment supplies limitations sufficient to limit the scope of the claims to statutory subject matter.  The previous rejections are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a) and (b):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1-3 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Independent Claim 1 recites the limitations “present a second user interface to prompt the user to draw a two-dimensional (2D) boundary on a display screen of a client device, the 2D boundary having dimensions proportional to the display screen” in the claimed medium.  The specification does not contain the word “proportional” and an analogous distinction using alternative wording does not appear to be present in the specification, supporting a finding that the limitation is new matter.  In the alternative, the claims are rejected under 35 U.S.C. 112(b) as being indefinite as one of ordinary skill in the art would not be put on notice by the face of the claim language in view of the specification how dimensions of a 2D boundary must be constrained in order to be “proportional to the display screen” as claimed.  Dependent Claims 2 and 3 incorporate the deficiency.
Claim 3 is further rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Claim 3 recites the limitations “wherein the scaled image overlaps the 2D boundary when the product is determined not to fit and otherwise does not overlap the 2D boundary” in the claimed medium.  Reference to “overlap” in the specification includes only the statement “Further, when the selected only overlap “when the product is determined not to fit” and “otherwise” do not overlap as claimed.
Note that the prior art analysis of relevant claims below is based on a most likely interpretation made in light of the above deficiencies. 

Claim Rejections - 35 USC § 103
The following is a quotation 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yip, Aaron, U.S. Patent Application 2019/0325653 A1 (published Oct. 24, 2019) (hereinafter “Yip”) in view of Mott et al., U.S. Patent Application 2017/0323488 A1 (published Nov. 9, 2017) (hereinafter “Mott”) and Sacco, Nathan, U.S. Patent Application 2013/0106910 A1 (published May 2, 2013) (hereinafter “Sacco”).
Regarding Claim 1, Yip teaches a non-transitory computer readable medium for sizing a product comprising instructions that, when executed by at least one processor, cause a computing device (e.g., Yip, Abstract and paras. 14 and 17, describing embodiments for simulating one or more virtual objects in specified spatial areas of a real-world environment and describing embodiments in which instructions read from a machine-readable medium are executed by a processing unit to perform discussed methodologies) to:
Retrieve from a server information on a product including product dimensions in two dimensions (see, e.g., id., para. 27, describing a request engine configured to generate a network communication requesting three-dimensional item model data [comprising item dimensions in two dimensions] from a server; para. 15, describing items including furniture such as a table; and para. 57, describing an example in which a user is browsing a website for furniture that fits a space);
Present on a first user interface of a client device a graphical button that upon access by a user activates a camera for capturing an image (see, e.g., id., para. 16 and Fig. 1, describing and illustrating a system including a client device comprising a spatial scene modeler; para. 30 and Fig. 3, describing and illustrating a flow diagram of a method for modeling a virtual object in a real-world environment using the spatial scene modeler comprising an image engine using an image sensor to generate one or more images; para. 57 and Fig. 8A, describing embodiments in which the method for modeling the virtual object is initiated by the user selecting a start button and illustrating a start button displayed on a user interface; and paras. 56, 58, and 59 and Fig. 8C, describing and illustrating the user placing virtual points on a ground [an object] in a 3D ;
Present a second user interface to prompt the user to draw a two-dimensional (2D) boundary on a display screen of a client device, the 2D boundary having dimensions proportional to the display screen (see, e.g., id., paras. 58-62 and Figs. 8A-8D, describing and illustrating a user interface allowing the user to place virtual points on a ground and walls in a 3D room model to generate a multi-dimensional virtual frame [representing or comprising boundaries], with buttons for adding points and ending input [representing prompting the user in some form]; paras. 61 and 62 and Fig. 8D, describing and illustrating generating virtual frames based on user placement of points, describing constraining objects based on different numbers of specified dimensions in relationship to virtual frames, and describing an example in which a two-dimensional virtual frame is generated in response to receiving the three placement points from the user; paras. 67 and 68 and Figs. 8F and 8G, describing and illustrating generating three-dimensional virtual frames [comprising multiple 2D frames or boundaries] by placing multiple points; and para. 25, describing a frame engine that tracks the location of image features within images generated by the image engine as the client device is physically moved and moves a virtual camera an amount corresponding to location changes of the image features so that any models rendered using the virtual camera are viewed from the perspective of the client device [indicating the ;
Determine actual dimensions of the 2D boundary in the same two dimensions in relationship to a distance of the client device to an object of the image within the 2D boundary and using an angle of the client device with respect to the object (see, e.g., id., paras. 19 and 24 and Fig. 2, describing and illustrating the spatial scene modeler comprising a modeling engine and operable to display a simulation of an item on a plane of a room in which the user is located [representing determining actual dimensions in relationship to a distance to the plane]; paras. 28 and 37, describing the modeling engine using a virtual camera to render a depiction of the item from the perspective of the real-world location of the client device [indicating calculations related to actual dimensions]; para. 40, describing the frame engine correlating the placement of virtual points of a virtual room to real-world environment points and adjusting the virtual camera accordingly [representing calculations based on a position and direction of the camera of the client device within the room of the user, comprising a distance and an angle of the client device with respect to room objects in some form]; and paras. 56 and 69 and Figs. 8A-8I, describing and illustrating interactions with images of a room including walls and a ground ; and
Determine whether the product fits within the 2D boundary by comparing the product dimensions against the actual dimensions (see, e.g., id., paras. 66-68 and Figs. 8E and 8H, describing and illustrating providing results to the user of items that fit within the dimensions of the virtual frame, and para. 69 and Fig. 8I, describing and illustrating display of an item selected by the user within an image of the room).
However, Yip appears to be silent regarding retrieving the information on the product from a webpage.
Mott teaches a non-transitory computer readable medium for sizing a product comprising instructions that, when executed by at least one processor, cause a computing device (e.g., Mott, Abstract and para. 94, describing systems and to: retrieve from a webpage information on a product including product dimensions (see, e.g., id., paras. 21 and 31, describing embodiments in which a user presses a button found on product pages or other pages of an online marketplace to view a product in a camera environment such as through augmented reality that includes a virtual container that is a size of the product; para. 25, describing embodiments in which an object is generated in the camera environment with a particular size and pose and describing embodiments in which a size of a container is based at least in part on metadata associated with an object in a catalog of objects; and para. 38, describing embodiments in which dimensions are determined from an image);
Yip and Mott are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing techniques for sizing a product and with teachings directed toward determining whether the product fits within an imaginary housing.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Yip and Mott and implement a computer readable medium for sizing a product in which information on a product is retrieved from a webpage in order to more easily determine whether a selected product fits within a desired space (see, e.g., Mott, para. 25; and in view of the value of product-based user interfaces well known in the art).  
However, although determining virtual frame dimensions from touch inputs on a user interface comprising a view of an area having an object from an arbitrary distance 
Sacco teaches a computer readable medium for sizing a product comprising instructions that, when executed by at least one processor, cause a computing device (e.g., Sacco, Abstract and para. 94, describing a system and method for visualization of an item in an environment using augmented reality and describing embodiments in the form of a computer system within which instructions are executed for causing a machine to perform discussed methodologies) to: determine actual dimensions of a 2D boundary using a distance of a client device to an object of an image within the 2D boundary and an angle of the client device with respect to the object (see, e.g., id., para. 17, describing embodiments in which environment image data containing an image of an environment is received from a client device and an item image of a selected item is scaled to a scale that is based on dimensions determined from the environment image data for the environment and describing embodiments in which dimensions are determined based on a calculated distance to a focal point of an indicated location in the environment and on a marker located in the image of the environment; para. 39, describing a distance module that determines a distance to a focal point in an image of the environment, describing embodiments in which the focal point is a user-selected area or indicated location where an item image is to be augmented, describing an example in which the environment is a room and the distance to a wall where the item image is to be augmented is determined, and describing embodiments in which the distance module uses a focus capability of the .
Sacco is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing techniques for sizing a product and with teachings directed toward visualizing a product within a space.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Yip, Mott, and Sacco and implement a computer readable medium for sizing a product in which actual dimensions of a 2D boundary are determined using a distance of a client device to an object of an image within the 2D boundary and an angle of the client device with respect to the object in order to more easily visualize how a selected product fits within an environment using relevant calculations (see, e.g., Sacco, para. 2; and in view of the value of depth determinations well known in the art).  
Regarding Claim 2, Yip as modified by Mott and Sacco teaches the non-transitory computer readable medium of Claim 1 as discussed above and further teaches the medium further comprising instructions to cause the computing device to: scale a 2D image of the product based on the product dimensions to generate a scaled image; and present the scaled image on the second user interface within the 2D boundary (see, e.g., Yip, paras. 15, 28, 37, 61, and 69, describing rendering a depiction of a selected item within the virtual frame from the see, e.g., Mott, para. 26, describing embodiments in which a virtual container includes a 2D image associated with the object; para. 40, describing embodiments in which one or more 2D images are scaled to be the same size as one or more of the surfaces of a container and used as a representation of an object; and paras. 66 and 72, describing embodiments in which images of objects fit within the container; and see, e.g., Sacco, paras. 17 and 41, describing embodiments in which the item image of the selected item is scaled based on dimensions of the item and dimensions determined from the environment image data.  One of ordinary skill in the art would have been motivated to implement a computer readable medium in which instructions cause a computing device to scale a 2D image of a product based on product dimensions to generate a scaled image and to present the scaled image on the second user interface within the 2D boundary under the same rationale as provided in the discussion of Claim 1 above and further in order to reduce resource cost and to allow the user to make a more informed purchase [see, e.g., Mott, paras. 3 and 27; and see, e.g., Sacco, para. 2]).
Regarding Claim 4, Yip as modified by Mott and Sacco teaches a system corresponding to the medium of Claim 1.  The same rationale of rejection provided above is applicable.  Yip as modified by Mott and Sacco further teaches the system comprising: a server configured to store a plurality of Web pages for each of a plurality of products, where each Web page provides product dimensions in two dimensions on a corresponding one of the products (see, e.g., Yip, para. 57, see, e.g., id., Mott, paras. 21 and 31, describing embodiments in which a user interacts with product pages or other pages of an online marketplace to view a product in a camera environment such as through augmented reality that includes a virtual container that is a size of the product, and para. 25, describing a catalog of objects such as a database of products that includes properties associated with the products including dimension information [comprising dimensions in two dimensions]); and a client device comprising a Web browser configured to interface with the server over a computer network to retrieve one of the Web pages for a given product among the products and an application configured to launch an interface that activates a camera of the client device for capturing an image (see, e.g., Yip, para. 16, describing implementations in which the user interacts with a networked system using the client device through a web client such as a browser and applications such as a spatial scene modeler; and see, e.g., Mott, paras. 21 and 31, describing embodiments in which a user presses a button found on product pages or other pages of an online marketplace to view a product in a camera environment such as through augmented reality that includes a virtual container that is a size of the product), and requests boundary information from the user for placing the given product (see, e.g., Yip, paras. 58-62 and Figs. 8A-8D, describing and illustrating a user interface allowing the user to place virtual points on a ground and walls in a 3D room model to generate a multi-dimensional virtual frame), wherein the application generates a boundary rectangle having screen dimensions from the boundary information and determines whether the given product will fit within the boundary rectangle by comparing the product dimensions against the actual dimensions (see, e.g., id., paras. 67 and 68 and Figs. 8F and 8G, describing and illustrating generating three-dimensional virtual frames by placing multiple points; paras. 66-68 and Figs. 8E and 8H, describing and illustrating providing results to the user of items that fit within the virtual frame; and para. 69 and Fig. 8I, describing and illustrating display of an item selected by the user within an image of the room), and wherein the application enables the user to perform a physical marking of opposite corner points of the boundary rectangle on a display of the client device to generate the boundary information (see, e.g., id., para. 67 and 68 and Figs. 8F and 8G, describing and illustrating generating a three-dimensional virtual frame by the user placing multiple points at corners of a rectangular cuboid with finite values in all three dimensions).
Regarding Claim 5, Yip as modified by Mott and Sacco teaches the system of Claim 4, wherein the retrieved one Web page includes a graphical button and the application launches the interface upon the user selecting the graphical button (see, e.g.
Regarding Claim 6, Yip as modified by Mott and Sacco teaches the system of Claim 4, wherein the boundary rectangle is generated from the corner points and a focal length of the camera (see, e.g., Yip, para. 67 and 68 and Figs. 8F and 8G, describing and illustrating generating a three-dimensional virtual frame by the user placing multiple points at corners of a rectangular cuboid with finite values in all three dimensions, and para. 25, describing the frame engine managing generating the virtual frame having designated dimensions and configured to track the location of image features as the client device is physically so that any rendered models are viewed from the perspective of the client device [comprising generating the virtual frame using a focal length or distance of a camera in some form]).
Regarding Claim 7, Yip as modified by Mott and Sacco teaches the system of Claim 4, wherein the application uses a simultaneous location and mapping algorithm during the marking to determine boundary dimensions of the boundary rectangle (see, e.g., Yip, para. 25, describing the frame engine managing generating the virtual frame having designated dimensions and configured to track the location of image features as the client device is physically so that any rendered models are viewed from the perspective of the client device; para. 31, describing the frame engine receiving gestures through a touchscreen of the client device as the client device continuously displays live video generated by the image engine; and para. 32, describing the frame engine generating the virtual frame from placements received and describing the user generating placements by tapping the touchscreen, causing construction of one or more dimensions of a virtual frame, as the live video is continuously updated on the display device of the client device.  Such arrangements 
Regarding Claim 12, Yip as modified by Mott and Sacco teaches the system of Claim 4, wherein the interface includes a graphical button that inserts another product into the boundary rectangle that fits within the boundary rectangle, upon a user selecting the graphical button (see, e.g., Yip, paras. 66-68 and Figs. 8E and 8H, describing and illustrating providing results to the user of items that fit within the virtual frame in the form of thumbnails, and paras. 36 and 69, describing the user selecting a thumbnail to cause display of a respective model).
Regarding Claim 14, Yip as modified by Mott and Sacco teaches the system of Claim 4, wherein the activate of the camera presents what is captured by the camera in the interface (see, e.g., Yip, paras. 31 and 32, describing embodiments in which the frame engine continuously displays and updates live video generated by the image engine on the display device of the client device).
Regarding Claim 15, Yip as modified by Mott and Sacco teaches a computer-implemented method corresponding to the medium of Claim 1 and the system of Claim 4.  The same rationales of rejection provided above are applicable.  Yip as modified by Mott and Sacco further teaches the method comprising: formatting, by a server, a Web page of a product to include a graphical button; and launching, by an application of the client device, an interface that activates a camera to capture images and requests boundary information from a user for placing a product in response to selection of the graphical button (see, e.g., Mott, paras. 21 and 31, see, e.g., Yip, para. 57 and Fig. 8A, describing embodiments in which the method for modeling the virtual object is initiated by the user selecting a start button and illustrating a start button displayed on a user interface; and paras. 58-62 and 67-69 and Figs. 8A-8I, describing and illustrating a user interface allowing the user to place virtual points in a 3D room model to generate a virtual frame to select an item that fits within the virtual frame for display), wherein the application tracks points of the images within a boundary rectangle, determines actual dimensions of the boundary rectangle using the tracked points and lens information of the camera (see, e.g., id., para. 59, describing a rectangular cuboid virtual frame; paras. 28 and 37, describing the modeling engine using a virtual camera to render a depiction of the item from the perspective of the real-world location of the client device [indicating determining actual dimensions]; para. 40, describing the frame engine correlating the placement of virtual points of a virtual room to real-world environment points and adjusting the virtual camera accordingly and describing embodiments in which the frame engine is configured to use tracking schemes such as scale invariant feature transform; and see, e.g., Sacco, para. 17, describing embodiments in which dimensions are determined based on a calculated distance to a focal point of an indicated location in the environment and on a marker located in the image of the environment; and para. 39, describing a distance module that determines a distance to a focal point in an image of the environment and describing embodiments in which the distance module uses a 
Regarding Claim 16, Yip as modified by Mott and Sacco teaches the computer-implemented method of Claim 15, wherein the request is received from a Web browser of the client device (see, e.g., Yip, para. 57, describing an example in which a user is browsing a website for furniture that fits a space; and see, e.g., id., Mott, paras. 21 and 31, describing embodiments in which a user interacts with product pages or other pages of an online marketplace to view a product in a camera environment such as through augmented reality, and paras. 84 and 102, describing embodiments in which interaction is implemented as a client application or Web browser).
Regarding Claim 17, Yip as modified by Mott and Sacco teaches the computer-implemented method of claim 15, wherein the interface presents a view seen by the camera and enables the user to physically mark corner points of the boundary rectangle to define the boundary information (see, e.g., Yip, para. 67 and 68 and Figs. 8F and 8G, describing and illustrating generating a three-dimensional virtual frame by the user placing multiple points at corners of a rectangular cuboid with finite values in all three dimensions, and para. 32, describing the frame engine generates the virtual frame from placements received as live video is continuously updated on the display device of the client device).
Regarding Claim 18, Yip as modified by Mott and Sacco teaches a computer-implemented method corresponding to the system of Claim 7.  In view of the discussion of Claim 15, the same rationale of rejection provided above is applicable.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yip in view of Mott and Sacco and in further view of Altin et al., U.S. Patent Application 2013/0268854 A1 (published Oct. 10, 2013) (hereinafter “Altin”).
Regarding Claim 3, Yip as modified by Mott and Sacco teaches the non-transitory computer readable medium of Claim 1 as discussed above and further teaches the medium wherein the scaled image does not overlap the 2D boundary when the product is determined to fit (see, e.g., Mott, para. 44, describing embodiments in which a container representing dimensions of an object is displayed along with a representation of an object such that a user can see through the container and preview the size of the object; para. 52 and Figs. 4A-4C, describing and illustrating a user holding a computing device able to move around a container such that the container and the representation of the object inside the container can be seen from a different viewpoint; and paras. 70-73 and Fig. 9, describing and illustrating an example environment in which a user interface includes a camera environment that includes a container and a representation of an object such as a couch, describing functionality for a user to modify size or dimensions of the container and to select from objects that fit inside the selected size of the container, and illustrating that the contained item does not overlap the boundary lines of the front surface of the container from the current viewpoint.  One of ordinary skill in the art would have been motivated to implement a medium in which a scaled image does not overlap a 2D boundary when a product is determined to fit under the same rationale as provided in the discussion of Claim 1 above and further in order to better evaluate the size of a visualized object [see, e.g., id., paras. 25, 33, 41, and 56; and in view of the value of visual guide indicators well known in the art]).
However, Yip as modified by Mott and Sacco is silent regarding the medium wherein the scaled image overlaps the 2D boundary when the product is determined not to fit and otherwise does not overlap the 2D boundary.
Altin teaches a non-transitory computer readable medium wherein an image overlaps a 2D boundary when an object is determined not to fit and otherwise does not overlap the 2D boundary (see, e.g., Altin, Abstract and para. 44, describing technologies for utilizing drawing guides and describing embodiments comprising non-transitory storage of computer-executable instructions; para. 4, describing drawing guides visible on a drawing canvas that assist a user in placement and alignment of drawing objects on the drawing canvas and describing “snap-to” positioning of objects relative to drawing guides such as a traditional “edge snap” or snapping to a center alignment with a drawing guide; para. 26, describing embodiments in which drawing guides are placed and positioned on the drawing canvas by the user and in which multiple horizontal and/or vertical drawing guides are placed on the drawing canvas; para. 20 and Fig. 2 describing and illustrating an illustrative user interface displayed by a drawing application program on a touchscreen of a tablet computing device in which the user may interact with the user interface by touching elements in the user interface on the touchscreen; paras. 21-25 and Fig. 2, describing and illustrating arrangements in which a drawing object and drawing guides overlap and in which an active drawing object snaps an edge to a drawing guide visible on the drawing canvas when the active object is dragged within a few pixels of the drawing guide; paras. 21, 23, and 32, 
Altin is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing techniques for sizing and aligning virtual objects, or because it is reasonably pertinent to the problem of visually indicating whether an object fits in a space as addressed by the claimed invention.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Yip, Mott, Sacco, and Altin and implement a system in which a scaled image overlaps a 2D boundary when a product is determined not to fit and otherwise does not overlap 2D boundary in order to better indicate to a user how an object fits within a designated area (see, e.g., Altin, paras. 1-4; and in view of the value of display guides and overlapping display elements well known in the art).  
Regarding Claim 11, Yip as modified by Mott and Sacco and as further modified by Altin teaches a system corresponding to the medium of Claim 3.  In view of the discussion of Claim 4 and noting that merged display of objects and guides comprises mutual overlap, the same rationale of rejection provided above is applicable.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yip in view of Mott and Sacco and in further view of Mizutani et al., U.S. Patent Application 2011/0032555 A1 (published Feb. 10, 2011) (hereinafter “Mizutani”).
Regarding Claim 8, Yip as modified by Mott and Sacco teaches the system of Claim 4 as discussed above and further teaches the system wherein the actual dimensions comprise a boundary width and boundary height, the product dimensions comprise a product width and product height, and the application determines whether the given product will fit by comparing product width and boundary width and comparing product height and boundary height (see, e.g., Yip, paras. 67 and 68 and Figs. 8F and 8G, describing and illustrating placing multiple points to generate a three-dimensional virtual frame having values in all three dimensions including width and height; paras. 58-62 and Figs. 8A-8D, describing and illustrating an arrangement in which the user places three points to define only two dimensions; and paras. 65 and 68, describing determining items that fit within the dimensions of a two-dimensional virtual frame or a three-dimensional virtual frame [comprising a comparison of dimensions in some form]).
However, Yip as modified by Mott and Sacco is silent regarding determining whether the given product will fit by dividing the product width by the boundary width to generate a first scale factor, dividing the product height by the boundary height to generate a second scale factor, and determining that the given product will fit when both scale factors are less than one.
Mizutani teaches a system wherein an application determines whether a given object will fit by dividing an object measurement by a boundary measurement to generate a scale factor and determining that the given object will fit when the scale factor is less than one (see, e.g., Mizutani, Abstract, describing a printer [a system], para. 51, describing an embodiment in which a CPU calculates a 
Mizutani is analogous art at least because it is reasonably pertinent to the problem of determining whether an object fits in a space as addressed by the claimed invention.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Yip, Mott, Sacco, and Mizutani and implement a system in which an application determines whether a given product will fit by dividing a product width by a boundary width to generate a first scale factor, dividing a product height by a boundary height to generate a second scale factor, and determining that the given product will fit when both scale factors are less than one in order to perform a fitting algorithm by known methods using specific calculation features (see, e.g., Mizutani, para. 51; and in view of the value of ratios well known in the art).  
Regarding Claim 20, Yip as modified by Mott and Sacco and as further modified by Mizutani teaches a computer-implemented method corresponding to the system of Claim 8.  In view of the discussion of Claim 15, the same rationale of rejection provided above is applicable.

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yip in view of Mott and Sacco and in further view of Krishnaswamy et al., U.S. Patent Application 2018/0276841 A1 (published Sep. 27, 2018) (hereinafter “Krishnaswamy”).
Regarding Claim 9, Yip as modified by Mott and Sacco teaches the system of Claim 4 as discussed above and further teaches the system where the application extracts an image part from a 2D image of the product, scales the image part according to the product dimensions, and center-fits the scaled image within the boundary rectangle (see, e.g., Mott, para. 26, describing embodiments in which a container includes a 2D image associated with the object; and para. 40, describing embodiments in which one or more 2D images are scaled to be the same size as one or more of the surfaces of the container and used as a representation of an object and describing embodiments in which white space is removed from a product image such that the image does not prevent a user from seeing through the container as shown in the environment [representing extraction of an image part]; and para. 37, describing embodiments in which a representation of the object may be rendered as a surface in the middle of the container [representing center-fitting in some form].  One of ordinary skill in the art would have been motivated to implement a system in which an application extracts an image part from a 2D image of a product, scales the image part according to product dimensions, and center-fits the scaled image within a boundary rectangle under the same rationale as provided in the discussion of Claim 1 above and further in order to reduce resource cost and to allow the user to make a more informed purchase [see, e.g., Mott, paras. 3 and 27]).
However, Yip as modified by Mott and Sacco is silent regarding performing a GrabCut algorithm.
Krishnaswamy teaches a system where an application extracts an image part using a GrabCut algorithm (see, e.g., Krishnaswamy, Abstract, describing techniques related to a system, article, and method of determining object positions for image processing; para. 1, describing performing segmentation in the context of augmented 
Krishnaswamy is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing techniques for processing image data and with teachings directed toward augmented reality.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Yip, Mott, Sacco, and Krishnaswamy and implement a system in which an application extracts an image part from a 2D image of a product using a GrabCut algorithm in order to perform image processing such as segmentation using established algorithms (see, e.g., Krishnaswamy, paras. 1-3, 81, and 82; and in view of the value of segmentation algorithms such as GrabCut well known in the art).  
Regarding Claim 13, Yip as modified by Mott and Sacco and as further modified by Krishnaswamy teaches the system of Claim 9, wherein the interface presents the 2D image of the product along with at least one other selectable 2D image of the product arranged into a different position (see, e.g., Yip, para. 40, describing embodiments in which one or more 2D images are scaled to be the same size as one or more of the surfaces of the container and used as a representation of an object [indicating embodiments in which multiple 2D images are arranged within the container]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yip in view of Mott and Sacco and in further view of Peterson et al., U.S. Patent 8,667,408 B2 (issued Mar. 4, 2014) (hereinafter “Peterson”).
Yip as modified by Mott and Sacco teaches the system of Claim 4 as discussed above and further teaches the system wherein the application draws the boundary rectangle in a first color upon determining there is no collisions with the boundary rectangle and draws the boundary rectangle in a second other color upon determining there is a collision with the boundary rectangle (see, e.g., Mott, para. 69, describing embodiments in which an edge and/or face of a container may change color, such as turning from green to red, when a collision between a container and an object is detected.  One of ordinary skill in the art would have been motivated to implement a system comprising the noted features under the same rationale as provided in the discussion of Claim 1 above and further in order to notify the user of an error state [see, e.g., Mott, paras. 3 and 27; and in view of the value of color indications in user interfaces well known in the art]).
However, Yip as modified by Mott and Sacco is silent regarding the application drawing the boundary rectangle in the first color upon determining the given product will fit within the boundary rectangle and drawing the boundary rectangle in the second other color upon determining the given product will fit not within the boundary rectangle.
Peterson teaches a system wherein an application draws a boundary rectangle in a first color upon determining an object will fit within the boundary rectangle and draws the boundary rectangle in a second other color upon determining the object will fit not within the boundary rectangle (see, e.g., 
Peterson is analogous art at least because it is reasonably pertinent to the problem of visually indicating whether an object fits in a space as addressed by the claimed invention.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Yip, Mott, Sacco, and Peterson and implement a system in which an application draws a boundary rectangle in a first color upon determining a given product will fit within the boundary rectangle and draws the boundary rectangle in a second other color upon determining the given product will fit not within the boundary rectangle in order to more clearly indicate to a user an error state in which an object does not fit within a region (see, e.g., Peterson, col. 4, line 62, – col. 5, line 3; and in view of the value of ratios well known in the art).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yip in view of Mott and Sacco and in further view of Qi et al., U.S. Patent Application 2017/0124636 A1 (published May 4, 2017) (hereinafter “Qi”).
Yip as modified by Mott and Sacco teaches the computer-implemented method of Claim 18 as discussed above and further teaches the method wherein the product dimensions are derived from product dimensions for the product stored with the Web page (see, e.g., Yip, para. 57, describing an example in which a user is browsing a website for furniture that fits a space, and paras. 22 and 35, describing embodiments in which a database comprises item catalog data and model data [comprising product dimensions] and items fitting the virtual frame are retrieved from the database; and see, e.g., id., Mott, paras. 21 and 31, describing embodiments in which a user interacts with product pages or other pages of an online marketplace to view a product in a camera environment such as through augmented reality that includes a virtual container that is a size of the product, and para. 25, describing a catalog of objects such as a database of products that includes properties associated with the products including dimension information).
However, Yip as modified by Mott and Sacco appears to be silent regarding product dimensions derived from textual product dimensions for the product stored in the Web page.
Qi teaches a method wherein product dimensions are derived from textual product dimensions for a product stored in a Web page (see, e.g., Qi, Abstract, describing a method for viewing online products in real size, and para. 26 and Fig. 2A, describing and illustrating an example of an e-commerce graphical user interface for enabling a user to project a product image on a selected surface and describing embodiments in which projection software parses web page data that contains the product description to determine one or more product dimensions).
Qi is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing techniques for sizing a product and with teachings directed toward determining whether the product fits within an area.  Before the effective see, e.g., Qi, paras. 5 and 26; and in view of the value of webpage parsing well known in the art).  

Response to Arguments
Applicant’s arguments filed December 16, 2021, have been fully considered but are moot in view of the new grounds of rejection.  To the extent the arguments still apply, they are not persuasive.  Note that amended limitations regarding determining actual dimensions of a 2D boundary using a distance of the client device to an object of the image within the 2D boundary are rendered obvious over the teachings of newly added reference Sacco in combination with the other applied references.
Regarding Applicant’s arguments on pages 10-12 of the Amendment (pages 3-5 of the Remarks) that Yip in view of Mott fails to teach or suggest determining actual dimensions of a 2D boundary using an angle of the client device with respect to the object, it is noted, as discussed above, that viewing of a rendering of a three-dimensional object in a real-world environment such that the object appears stationary during movement of a view of the real-world environment comprises determining dimensions based on an angle of the view from a client device at least in the sense that tapping the same point on the screen of the client device represents different points in the real-world environment depending on an angle of the view.  Note also, however, that 
Regarding Applicant’s arguments on pages 12 and 13 of the Amendment (pages 5 and 6 of the Remarks) that Yip in view of Mott fails to teach or suggest determining whether a product fits within a 2D boundary by comparing product dimensions against actual dimensions of the 2D boundary in the same dimensions of the product, Applicant’s arguments are inconsistent with a broadest reasonable interpretation of the claim language at issue and misconstrue or ignore relevant teachings of Yip.  Yip’s reference to use of 3D models, noted by Applicant, does not preclude comparisons in two dimensions with actual dimensions.  Yip’s teachings make clear that determining whether an item fits may be based on determining items that fit within the dimensions of a two-dimensional virtual frame or a three-dimensional virtual frame (see, e.g., Yip, paras. 65 and 68).  Yip also makes clear that these comparisons are based on real-world or actual dimensions (see, e.g., id., paras. 28 and 37, describing the modeling engine using a virtual camera to render a depiction of the item from the perspective of the real-world location of the client device).  Indeed, comparison using only screen dimensions or using only other dimensions that have no reference to real-world environment dimensions could not result in the behavior disclosed.
Regarding Applicant’s arguments on pages 13 and 14 of the Amendment (pages 6 and 7 of the Remarks) that Yip in view of Mott fails to teach or suggest prompting the user to draw a two-dimensional boundary having dimensions proportional to a display of a client device, it is noted, as discussed above, that this added limitation raises issues of lack of possession or indefiniteness.  Alternatively, under a broadest reasonable 
Regarding Applicant’s arguments on pages 17-19 of the Amendment that Yip and Mott fail to teach or suggest amended limitations regarding tracking points of images within a boundary rectangle and determines actual dimensions of the boundary rectangle using the tracked points and lens information of a camera, it is noted that tracking points is taught by Yip and limitations regarding lens information are rendered obvious over the teachings of Sacco in combination with the other applied references.
Regarding Applicant’s arguments on pages 19 and 20 of the Amendment that Yip and Mott fail to teach or suggest determining whether a product fits within a boundary rectangle by comparing actual dimensions against product dimensions for the product, the related response provided in relationship to Claim 1 above applies.  Further, as noted in the rejections above, arbitrary view of a three-dimensional virtual frame comprises views directly toward rectangular surfaces of the virtual frame as described and illustrated by Yip (see, e.g., paras. 25 and 59 and Fig. 8G).  Mott also describes and illustrates views directly toward a rectangular surface of a virtual frame (see, e.g., paras. 70-73 and Fig. 9).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Kristal et al., U.S. Patent Application 2018/0047192 A1 Collision Detection - SOLIDWORKS Tutorial, YouTube, available at https://www.youtube.com/watch?v=vKzIBDNXchk (posted Mar. 9, 2007).
Note that pinpoint citations to prior art references provided in this action are exemplary and should not be taken as limiting; each of the references as a whole is considered to provide disclosure relevant to the claimed invention and may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art.  See MPEP § 2123.
Applicant’s Amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30 to 6:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/Conrad Pack/
Examiner, Art Unit 2174
3/25/2022


/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174